DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-8, 10-12, 14-20 and new claims 21-22 are currently pending and are addressed below.

Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.


Response to Arguments
Applicant’s response arguments, with regards to claims 1-8, 10-12, 14-20 and new claims 21-22, filed on 06/01/2022 are moot in view of the new grounds of rejection under the combination of Davidson and Woo which is necessitated by Applicant’s amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10, 12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson US20140247116 in view of Woo KR20100110960.
Regarding claims 1 and 20. Davidson discloses a method and a mobile robot for detecting an object in retail environment (Fig. 2), comprising: 
a motorized base configured to move and rotate the mobile robot (motorize base to move the robot see at least Fig. 2); 
a power source configured to provide power to the motorized base (battery see at least [¶ 48] and Fig. 2); 
a housing body coupled to the motorized base (see at least Fig. 2 and 6); 
an antenna array coupled to the housing body, the antenna array configured to detect wireless tags within a proximity of the mobile robot (multiple antennas/antenna array couple to robot body  that detect wireless tags within the area see at least [¶ 26, 45 & 47-72] and Fig. 2); and 
a controller configured (controller see at least Fig. 2) to: 
select a route through a retail environment including a set of wireless tags (the robot select route with multiple RFID tags within the environment/store see at least  claim 1 and [¶ 26, 65-72 & 80], Fig. 3-6); 
navigate the mobile robot along the selected route using the motorized base( as shown in fig. 3 the navigate around target tags and in specific route see at least [¶ 34, 55 & 65-72] and Figs. 3& 6); 
detect a wireless tag of the set of wireless tags using the antenna array while navigating along the selected route (while the robot is navigating detect RFID tags see at least claims 1 7 8 and  [¶ 44-45] and Fig. 6); 
identify an object coupled to the detected wireless tag (“identify the inventory items in the inventory area based at least partly on the electronic tag data” see at least claims 17 8 and [¶ 3, 23 & 69]); and 
perform an operation associated with the identified object selected based on the detected wireless tag (the robot provides an update of the inventory/record system which all the detect items see at least [¶ 24]).  

Davidson does not explicitly disclose mobile robot circumnavigating around a threshold percentage of each of a plurality of racks while scanning each rack using the antenna array to detect wireless tags on the rack.
It shall be noted that Davidson discloses as shown in Fig. 3 the mobile robot move around the target tags, where the robot move with specific angle in order to scan the target tags (see at least [¶ 55] and Fig. 3).
However, Woo is directed to trajectory control of mobile robot. Woo discloses mobile robot includes and RFID reader and a controller that controls the driving  trajectory and rotation of the mobile robot and [¶ 0009]“in order for the controller 10 to control the driving of the mobile robot 100, a driving trajectory for moving the mobile robot 100 to a destination is planned by using the location information. After planning the travel trajectory of the mobile robot 100, in step S20, the control unit 10 sets the base angle of the mobile robot 100 by performing steps S21 to S25, and the mobile robot (100) calculates the rotation angle to control the angular velocity of the mobile robot 100, and in parallel with this, the controller 10 proceeds with steps S27 and S29 to set the movement angle of the mobile robot 100 and calculates the movement angle of the mobile robot 100”, where the mobile robot uses the calculated movement angle/threshold percentage which allows the robot to circle around a structure within the environment and the robot follow the planned trajectory and rotate according the specific angle in order for robot’s RFID reader to detect RFID tag within the environment, that means the mobile robot uses the movement angle to circumnavingating around movement angle/threshold percentage within the environment while scanning the RFID tags  (see at least [¶ 0004, 0008-0009]). Therefore, from the teaching of Woo, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Davidson to the use the technique of robot circumnavigating around a threshold percentage environment/racks while detecting wireless tags on the environment/rack similar to that of the teaching of Woo in order to enhance efficiency of the robot operation.
9.	Regarding claim 2, Davidson discloses, wherein the route is selected to minimize an amount of time it takes to navigate the route (the system use using various shortest path algorithms such as Dijkstra's algorithm to get the shortest path/ minimum time see at least [¶ 80]).  

5.	Regarding claim 3, Davidson discloses, wherein the route is selected to optimize a number of wireless tags detected along the route (robot reads all the tags along the selected route as shown in Fig. 3, that means optimized the number of tags on the selected route see at least  see at least [¶ 55]).  

6.	Regarding claim 5, Davidson discloses, wherein the route is selected based on historical wireless tag locations within the retail environment ( previous inventory records with location of inventory items/tag locations see at least [¶ 22]).  

7.	Regarding claim 6, Davidson discloses, wherein the route is selected based on an unrelated operation being performed by the mobile robot (the robot select route that avoids obstacles which is unrelated to robot task ready tags see at least [¶ 80 & 88]).  

8.	Regarding claim 7, Davidson discloses, wherein the antenna array comprises an RFID antenna array (see at least [¶ 45]).  

9.	Regarding claim 8, Davidson discloses, wherein the antenna array comprises a direction of arrival antenna array ( see at least [¶ 45 & 64]).  
10.	Regarding claim 10, Davidson discloses, wherein the controller is further configured to localize the detected wireless tag within the retail environment (see at least [¶ 50 & 69]), and wherein the operation is selected based on the localization of the detected wireless tag (the robot provides an update of location of items/tags the inventory/record of the detect items see at least [¶ 24]).  

11.	Regarding claim 12, Davidson discloses, wherein localizing the detect wireless tag comprises correlating the detected wireless tag with historical locations of the detected wireless tag (the system uses the records/database in correlation with detected tag to determine the location of the detected tag see at least [¶ 22, 51 & 54]).  

12.	Regarding claim 14, Davidson discloses, wherein localizing the detect wireless tag comprises determining a distance between the mobile robot and the detected wireless tag (the robot determine an estimated distance between the robot and detected tag see at least [¶ 52]).  

13.	Regarding claim 15, Davidson discloses, wherein the performed operation comprises updating an inventory database based on the identified object (the robot provides an update of the inventory/record system which all the detect items see at least [¶ 24]).  

14.	Regarding claim 16, Davidson discloses, wherein the performed operation comprises updating an inventory database based on a location of the detected wireless tag (the robot provides an update of the inventory/record system of all the detect tags and their location see at least [¶ 24 & 69]).  

15.	Regarding claim 17, Davidson discloses, wherein the performed operation comprises informing a customer or an employee of a location of the identified object (see at least [¶ 53-54]).  

16.	Regarding claim 18, Davidson discloses, wherein the performed operation comprises flagging the identified object for relocation (the system detected and identify object that are out of place see at least [¶ 53]).  

17.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson US20140247116 in view of Woo KR20100110960 further in view of Lafary et al. WO2013112907.
18.	Regarding claim 4, Davidson and Woo in combination disclose all the limitation of claim 1 as discussed above, Davidson dose not explicitly wherein the route is selected based on historical foot traffic within the retail environment.  
However, Lafary is directed to autonomous mobile robot execute task in a physical environment. Lafary discloses the autonomous mobile robot select the route based the pedestrian traffic in the working environment, that means the robot check the historical data for pedestrian traffic and obstacles and then select the route see at least last two para. pg. 8 and first para. pg. 9 and pg. 15). Therefore, from the teaching of Lafary, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Davidson to the use the technique of selecting route based historical pedestrian traffic similar to that of the teaching of Lafary in order to enhance the robot operation and improve the safety.

19.	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson US20140247116 in view of Woo KR2010011096028.	
20.	Regarding claim 11, Davidson discloses wherein localizing the detect wireless tag comprises detecting the wireless tag from multiple locations (“the multiple RFID readings from the multiple locations” see at least claim 1) and a location of the wireless tag based on the multiple locations from which the wireless tag is detected (the system includes a locator module to identify the location of Items/tag within the inventory based of the multiple RFID readings see at least claim 1 ).  
Davidson does not explicitly the limitation of extrapolating a location.
However, Davidson discloses the system includes a locator module to identify the location of Items/tag within the inventory based of the multiple RFID readings, that means the system use the detect data from multiple RFID and determine a tag location.
Therefore, from the Davidson own teaching, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to use the technique of extrapolating a location of tag based on the multiple tags detection in order to enhance the operation of the robot.
21.	Regarding claim 19, Davidson discloses all the limitation of claim 1 as discussed above, Davidson dose not explicitly wherein the performed operation comprises modifying the selected route based on a location of the detected wireless tag.  
However, Davidson discloses that “ the mobile robot 105 can modify the saved search route or recalculate the search route to account for changes the robot encounters. For example, the mobile robot 105 may have to modify the search route if the floor plan of the store has been changed or obstacles in the store have been moved.” [¶ 92], that means once the floor plan of the store has been change then all the tags will be in different location so the robot need to modify it route to detect relocated tags. Therefore, from the Davidson own teaching, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to have the robot modify it route in order to enhance the operation of the robot.

22.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson US20140247116 in view of Woo KR2010011096028 further in view of Haegermarck et al. 20170344013.
23.	Regarding claims 21-22, Davidson and Woo in combination disclose all the limitation of claim 1 as discussed above, Davidson dose not explicitly wherein the threshold percentage comprises 75%, 80%, or 90%.
It shall be noted that Woo discloses the mobile robot uses a calculated movement angle/threshold percentage which allows the robot to circle around a structure within the environment and the robot follow the planned trajectory and rotate according the specific angle in order for robot’s RFID reader to detect RFID tag within the environment.
However, Haegermarck discloses a mobile robot, and as shown in Fig. 5a once the mobile robot detect a square shape object then the mobile robot follow the boundary of three side (percentage 75% ) of the square shape object (see at least [¶ 099-100] and Fig. 5a). Therefore, from the teaching of Haegermarck, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Davidson to the use the technique of the mobile robot to circumnavigate around a threshold percentage of the object similar to that of the teaching of Haegermarck in order to enhance efficiency of the robot operation.

Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667